UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1222



ANGELA MARIA DOZIER,

                                              Plaintiff - Appellant,
          and


SASHA ANGELICA DOZIER; IMMANUEL ANGELO DOZIER;
DOZIER’S LOGGING; SHAMES EDRESSE DOZIER;
MARIEK VERNELL DOZIER,

                                                        Plaintiffs,


          versus


FRANKLIN   COUNTY    GOVERNMENT;   WAKE    COUNTY
GOVERNMENT; DURHAM COUNTY GOVERNMENT; VANCE
COUNTY     GOVERNMENT;      GRANVILLE      COUNTY
GOVERNMENT; WARREN COUNTY GOVERNMENT; NORTH
CAROLINA   DEPARTMENT    OF   SOCIAL    SERVICES;
FRANKLIN COUNTY DEPARTMENT OF SOCIAL SERVICES;
DURHAM COUNTY DEPARTMENT OF SOCIAL SERVICES;
VANCE COUNTY DEPARTMENT OF SOCIAL SERVICES;
GRANVILLE    COUNTY    DEPARTMENT    OF    SOCIAL
SERVICES; WARREN COUNTY DEPARTMENT OF SOCIAL
SERVICES; CHARLES DRAUGHN; HEATHER WATKINS,
Social Worker; STEPHANIE ROODHUYZEN, Foster
Parent; PAUL ROODHUYZEN, Foster Parent; KAREN
TROUTNER-WATKINS, Child Care Coordinator;
RANDALL   HAUPT,    Transport   Officer;    NIKKI
GRIFFIN, Director, Franklin County Department
of Social Services; VELVET NEWMAN-PURDUE,
Program   Manager;    LISA   GANT,   Supervisor,
Franklin County Department of Social Services;
JEANETTE     RICHARDSON;      BECKY      AMSTEAD,
Psychiatrist, Franklin County Department of
Mental Health; SUSAN DIETZ, Vision Therapist;
STACI   MICHAELS,    Feeding   Therapist;    RICK
MASCARDI,    Occupational   Therapist;   KELLI
DONAHUE, Physical Therapist; ERNESTINE JOYNER;
THOMAS    CLIFTON;   JOANNE   AYSCUE;   SHARON
FREEDMAN; ROBERT AIELLO, Doctor; DOCTOR ST.
CLAIRE; BILL MALCOLM; ANNE DAUTRIDGE; STEVEN
HIGHT; PHYLLIS PERRY; DAVID GUIN; H. M.
EDWARDS; E. H. SMITH; BOBBY DICKERSON; LYNN
WILSON; GEORGE MCGHEE; BARBARA DICKERSON; MASA
REAVES; KIM FAULKNER,

                                          Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-847-5-FL)


Submitted:   April 29, 2005                   Decided:   May 27, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angela Maria Dozier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Angela   Maria   Dozier   appeals   the   district   court's

dismissal of her complaint under 28 U.S.C. § 1915(e)(2)(B) (2000).

We have reviewed the record and find that the appeal is frivolous.

Accordingly, we affirm on the reasoning of the district court. See

Dozier v. Franklin County Gov’t, No. CA-04-847-5-FL (E.D.N.C. Feb.

1, 2005).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.         The

motion to appoint counsel is denied.



                                                                 AFFIRMED




                                 - 3 -